DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
21. (CURRENTLY AMENDED): A workstation of an X-ray system, the workstation being operable with an X-ray detector of the X-ray system, the X-ray detector including  an indicator to output a color that is different than a color output by an indicator of another X-ray detector of the X-ray system to distinguish the X-ray detector from the another X- ray detector, and the X-ray detector being positionable in a type of position that is at least one of a stand position and a table position to detect an X-ray, the workstation comprising: 
a display; and 


Allowable Subject Matter
Claims 1-4, 7-10, 14-16, and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-4, 7-10, 14, and 15, Jabri et al. (U. S. Patent No. 8,243,882 B2) disclosed an X-ray system that comprises: 
an X-ray detector (94, 96, 98, and 100) that is coupleable to, and decoupleable from, a receptor (74 and 76), and including an indicator (114, 116, 118, and 120) to output a color that is different than a color output by an indicator (114, 116, 118, and 120) of another X-ray detector (94, 96, 98, and 100) of the X-ray system to distinguish the X-ray detector from the another X-ray detector; and 
a workstation (110) including a display (112).
However, the prior art failed to disclose or fairly suggested that the X-ray system comprises:
a workstation including a display, and configured to, with the X-ray detector coupled to the receptor, and the indicator of the X-ray detector outputting the color, control the display to display an icon with the color output by the 

With respect to claims 16, 25, and 26, Jabri et al. (U. S. Patent No. 8,243,882 B2) disclosed a workstation of an X-ray system, the workstation being operable with an X-ray detector (94, 96, 98, and 100) of the X-ray system, the X-ray detector being coupleable to, and decoupleable from, a receptor (74 and 76), and the X-ray detector including an indicator (114, 116, 118, and 120) to output a color that is different than a color output by an indicator (114, 116, 118, and 120) of another X-ray detector (94, 96, 98, and 100) of the X-ray system to distinguish the X-ray detector from the another X-ray detector, the workstation comprising: 
a display (112); and
a controller (134).
However, the prior art failed to disclose or fairly suggested that the workstation comprises:
a controller configured to, with the X-ray detector coupled to the receptor, and the indicator of the X-ray detector outputting the color, control the display to display an icon with the color output by the indicator of the X-ray detector, and providing position information that, when the receptor to which the X- ray detector is coupled is a stand type receptor, indicates that the X-ray detector is in a stand position coupled to a stand type receptor and, when 

With respect to claims 19 and 20, Jabri et al. (U. S. Patent No. 8,243,882 B2) disclosed an X-ray system that comprises: 
an X-ray detector (94, 96, 98, and 100) including an indicator (114, 116, 118, and 120) to output a color that is different than a color output by an indicator (114, 116, 118, and 120) of another X-ray detector (94, 96, 98, and 100) of the X-ray system to distinguish the X-ray detector from the another X-ray detector, and the X-ray detector being positionable in a type of position that is at least one of a stand position (76) and a table position (74) to detect an X-ray; and
a workstation (110) including a display (112).
However, the prior art failed to disclose or fairly suggested that the X-ray system comprises:
a workstation including a display, and configured to: 
with the indicator of the X-ray detector outputting the color and the X-ray detector being positioned in a type of position to detect an X-ray, control the display to display an icon in the color output by the indicator of the X-ray detector and indicating the type of position in which the X-ray detector is positioned.

et al. (U. S. Patent No. 8,243,882 B2) disclosed a workstation of an X-ray system, the workstation being operable with an X-ray detector (94, 96, 98, and 100) of the X-ray system, the X-ray detector including an indicator (114, 116, 118, and 120) to output a color that is different than a color output by an indicator (114, 116, 118, and 120) of another X-ray detector (94, 96, 98, and 100) of the X-ray system to distinguish the X-ray detector from the another X- ray detector, and the X-ray detector being positionable in a type of position that is at least one of a stand position (76) and a table position (74) to detect an X-ray, the workstation comprising: 
a display (112); and
a controller (134).
However, the prior art failed to disclose or fairly suggested that the workstation comprises: 
a controller configured to, with the indicator of the X-ray detector outputting the color and the X-ray detector being positioned in a type of position to detect an X-ray, control the display to display an icon in the color output by the indicator of the X-ray detector and indicating the type of position in which the X-ray detector is positioned.

With respect to claims 23, 24, 27, and 28, Jabri et al. (U. S. Patent No. 8,243,882 B2) disclosed a workstation of an X-ray system, the workstation being operable with an X-ray detector (94, 96, 98, and 100) of the X-ray system, the X-ray detector being coupleable to, and decoupleable from, a receptor (74 and 76), and the X-ray detector including an indicator (114, 116, 118, and 120) to output a color that is different than a color output by an indicator (114, 116, 118, and 120) 94, 96, 98, and 100) of the X-ray system to distinguish the X-ray detector from the another X-ray detector, the workstation comprising: 
a display (112); and
a controller (134).
However, the prior art failed to disclose or fairly suggested that the workstation comprises:
a controller configured to, with the X-ray detector coupled to the receptor, and the indicator of the X-ray detector outputting the color, control the display to display an icon with the color output by the indicator of the X-ray detector, and indicating a type of the receptor to which the X-ray detector is coupled, wherein the type of the receptor is a table type or a stand type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 07 September 2021 with respect to claims 1-4, 7-10, 14, and 15 have been fully considered.  The objections of claims 1-4, 7-10, 14, and 15 have been withdrawn.
Applicant’s amendments filed 07 September 2021 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 07 September 2021 with respect to claim 10 have been fully considered.  The objection of claim 10 has been withdrawn.
Applicant’s amendments filed 07 September 2021 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 07 September 2021 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 07 September 2021 with respect to claims 16, 25, and 26 have been fully considered.  The objections of claims 16, 25, and 26 have been withdrawn.
Applicant’s amendments filed 07 September 2021 with respect to claims 21 and 22 have been fully considered.  The objections of claims 21 and 22 have been withdrawn.
Applicant’s amendments filed 07 September 2021 with respect to claims 23, 24, 27, and 28 have been fully considered.  The objections of claims 23, 24, 27, and 28 have been withdrawn.

Response to Arguments
Applicant’s arguments filed 07 September 2021 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments filed 07 September 2021 with respect to claim 3 have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn.
Applicant’s arguments filed 07 September 2021 with respect to claims 1-4, 7-10, 14-16, and 21-28 have been fully considered and are persuasive.  The rejection of claims 1-4, 7-10, 14-16, and 21-28 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. (U. S. Patent No. 8,172,461 B2) disclosed a detector assembly including an indicating device (140), which emits light in different colors.
Venturino et al. (U. S. Patent No. 7,983,392 B2) disclosed a method for associating a wireless detector with an imaging apparatus.
Murphy et al. (U. S. Patent No. 7,247,859 B2) disclosed systems, methods, and an apparatus for a digital image detector comprising a reference display (104) having a status light (204).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884